NO. 07-04-0241-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    SEPTEMBER 8, 2004

                            ______________________________


                     KENNETH AND DAWN DESCHLER, APPELLANT

                                              V.

                          GIRISH VALLABHAN, M.D., APPELLEE


                          _________________________________

              FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2003-522,667; HONORABLE SAM MEDINA, JUDGE

                           _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


      On September 7, 2004, appellants, Kenneth and Dawn Deschler, filed a Motion for

Voluntary Dismissal pursuant to TEX . R. APP . P. 42.1(a)(2)1 based on an agreement

resolving the underlying dispute. The motion includes a certificate of service that counsel




      1
          A rule of appellate procedure will hereafter be referred to as “Rule ____.”
for appellee was served a copy of the motion via fax on September 2, 2004. No response

to the motion has been received.


      Accordingly, without passing on the merits of the case, appellant’s Motion for

Voluntary Dismissal is granted and the appeal is hereby dismissed. Rule 42.1(a).


      All costs are assessed to appellant. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.




                                                  Phil Johnson
                                                  Chief Justice




                                            -2-